Title: To George Washington from Chevalier d’Orillac, Vidal, and Fargues, 6 August 1776
From: Orillac, chevalier d’,Vidal, ——,Fargues, ——
To: Washington, George



Mon General
Lundy—6e aout 1776.

D’aprés la parole que vous nous avés donnée, Et la maniere honnéte avec laquélle vous nous avez reçu la derniere fois que nous avons eu L’honneur de vous saluer; nous avons lieu d’etre Bien surpris des Bruits désavantageux qui se repandent dans le public sur notre Compte, nous ignorons qu’els en sont les auteurs, Et ne Cherchons même pas á les Connoitre; mais il nous paroit bien dur que l’on Agisse de cette façon á notre Egard, aprés les sacrifices que nous avons faits pour venir vous offrir nos services; il nous paroit assez naturel, Et nous vous Croyons trop Justes, pour nous le refuser, qu’on nous rembourse au moins la moitié des frais que nous avons faits; Puisque sous des fausses apparrences, on nous á tiré du sein de notre patrie, pour nous exposer, nón seulement á la plus grand misere; mais même aux affronts, et aux humiliations les plus outrageants; l’on dit hautement dans la Ville que votre Excellence use de son autorité, pour nous faire Embarquer, et nous avons lieu d’apprehender que cela soit inséré dans les papiers publics, sous les

Couleurs les plus noires, Voilá donc a quoi sont Exposés des françois, qui n’etoient venus dans votre païs qu’avec des bonnes intentions, Et Bien Recommandés, que pouvoit penser la nation françoise qui est toute portée pour vous, d’apprendre par cette voye que l’on a violé les droits des gens; dans la personne de quatre de ses Compatriotes, vous nous permettrés donc s’il vous plait mon General de jouir de la Liberté que les honnêtes Gens ont dans tout le païs du monde, Et de rester dans cette ville le tems que nous jugerons Convenable pour détruire le préjugé du public; nous supplions votre Excellence de vouloir Bien Considerer le tout, Et nous honnorer de sa Reponce. Nous sommes avec Respect, de votre Excellence Les trés humbles Et trés obeissants serviteurs

Le chevalier D’Orillac
vidal  fargues

